Citation Nr: 0003107	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  96-51 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for hypertension, 
currently evaluated at 10 percent disabling.

3.  Entitlement to an increased evaluation for 
chondromalacia, left knee, currently evaluated at 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to June 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the claims on appeal.

A hearing was held before a Member of the Board sitting in 
Montgomery, Alabama, in October 1999.  The undersigned Member 
was designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.

The issue of entitlement to service connection for PTSD and 
increased rating for hypertension will be discussed below, 
the remaining issue of an increased rating for a left knee 
disability will be discussed only in the REMAND section of 
this Board decision.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims, as necessary.

2.  The evidence of record does not indicate that the veteran 
engaged in combat during his period of active duty.  

3.  The veteran's service medical records do not contain any 
complaints, findings, or diagnosis of a neuropsychiatric 
disability of any kind.

4.  The service records and other evidence of record fail to 
corroborate the veteran's testimony as to the in-service 
stressor.

5.  There is no credible supporting evidence that the alleged 
in-service stressor actually occurred.

6.  The veteran's diastolic blood pressure readings have not 
been predominantly more than 110 during any time during the 
appeal period.  His systolic pressure has not been 
predominantly 200 or more during any pertinent period.


CONCLUSIONS OF LAW

1.  PTSD was not shown to be incurred in or aggravated by the 
veteran's active duty service based on the evidence of 
record, and the claim is not well grounded.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.304 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.6, 4.7, 4.104, Diagnostic Code (DC) 7101 (1996) (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

While this appeal was pending, the applicable rating criteria 
for service connection for PTSD, 38 C.F.R. § 3.304(f), was 
amended on June 18, 1999, and made effective to March 7, 
1997.  See 64 Fed. Reg. 32807-32808 (June 18, 1999) (codified 
at 38 C.F.R. § 3.304(f) (1999)).  Although the new regulation 
purports to essentially restate the three essential elements 
previously in effect, the timing of this change in the 
regulations requires the Board to first consider whether the 
amended regulation is more favorable to the veteran than the 
prior regulation, and, if so, the Board must apply the more 
favorable regulation.  VAOPGCPREC 11-97; Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  In this case, the Board finds that 
the change to the regulation as it pertains to this case is 
not so significant that the Board is unable to proceed.  As 
there is no essential substantive change affecting this case, 
neither the old nor the new provisions are more liberal as 
affects this claim.  

Under the old regulations, service connection for PTSD 
required (i) a current, clear medical diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor); (ii) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (iii) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998).  
Under the new regulations, service connection for PTSD 
requires (i) medical evidence diagnosing PTSD, (ii) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (iii) credible supporting evidence 
that the claimed in-service stressor occurred.  See 64 Fed. 
Reg. 32807-32808 (June 18, 1999); 38 C.F.R. § 3.304(f) 
(1999).  

When asked to interpret the old regulations, with respect to 
the first element (a diagnosis of PTSD), the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeal) (the Veterans Claims Court) 
held that "a clear (that is, unequivocal) PTSD diagnosis by 
a mental-health professional must be presumed . . . to have 
been made in accordance with the applicable DSM [Diagnostic 
and Statistical Manual of Mental Disorders] criteria as to 
both the adequacy of the symptomatology and the sufficiency 
of the stressor."  Cohen v. Brown, 10 Vet. App. 128, 139 
(1997).  Moreover, the Veterans Claims Court concluded that 
"under the DSM-IV, the mental illness of PTSD would be 
treated the same as a physical illness for purposes of VA 
disability compensation in terms of predisposition toward 
development of that condition."  Id. at 141 (incorporating 
the "eggshell plaintiff" rule to service connection 
awards).  

In interpreting the former second element, now third element 
(an in-service stressor), the Veterans Claims Court 
determined that the evidence necessary to establish that the 
claimed stressor actually occurred varied depending on 
whether it could be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991 & 
Supp. 1999).  The Veterans Claims Court held that "[w]here 
it is determined, through recognized military citations or 
other supportive evidence, that the veteran was engaged in 
combat with the enemy and the claimed stressors are related 
to such combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.304(d), (f) (1999); see also Gaines v. West, 11 
Vet. App. 113 (1998) (determination of whether veteran 
engaged in combat with enemy is particularly significant in 
PTSD cases).  

Under the old regulations, if the claimed stressor was 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation would be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).  Under the new 
regulations, the reference to combat citations was removed.  
Nonetheless, under both the old and the new regulations, if 
the "claimed stressor [was] not combat related, a veteran's 
lay testimony regarding in-service stressors [was] 
insufficient to establish the occurrence of the stressor and 
must be corroborated by 'credible supporting evidence'."  
Cohen, 10 Vet. App. at 142 (citing Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Doran v. Brown, 6 Vet. App. 283 
(1994)).  

As an initial matter, the Board notes that the service 
records do not support a finding that the veteran was engaged 
in combat at the time of his stressor, nor has he so claimed.  
Rather, he maintains that he developed PTSD because he was in 
the main PX in Frankfurt, Germany, when it was bombed in 
June, 1986.  A review of the veteran's service medical 
records reveals no complaints, symptomatology, or findings of 
a psychiatric disorder.  

Post service medical evidence is negative for a diagnosis of 
or treatment for PTSD for several years after service 
separation.  In December 1994, the veteran filed a claim for, 
among multiple other things, "nerves."  He subsequently 
indicated that when he was stationed in Frankfurt, Germany, 
in 1986, and was with a friend, J.W. (full name given but 
abbreviated here for privacy reasons), in the main PX when it 
was bombed.  The veteran recalled that the friend was injured 
by flying glass and eventually lost his leg due to the 
injuries.  The veteran reported that he still had nightmares 
about the event.  

In an April 1998 VA PTSD examination report, the veteran 
related that he had been diagnosed with PTSD two to three 
years previously and was on medication and undergoing therapy 
every four to six weeks.  He denied previous psychiatric 
hospitalizations.  Medications included Thioridazine for 
sleep and Prozac.  His wife reported that the veteran 
witnessed a lot of terrorist attacks while in Germany in 1987 
and the veteran related that the PX was bombed and a friend 
was injured by flying glass.  After a mental status 
examination, the examiner diagnosed PTSD, chronic with 
decreased mood.  

In August 1998, the United States Armed Services Center for 
Research of Unit Records (USASCRUR) (formerly the U.S. Army 
and Joint Services Environmental Support Group (ESG)) 
indicated that they were unable to document a bombing 
incident at the Frankfurt, Germany, PX in June 1986.  
Enclosed, however, was an article from Stars and Stripes 
dated in November 1985 regarding a car bombing at a military 
shopping area in Frankfurt on November 24, 1985.  Although 
the article indicated that U.S. military personnel were 
injured, they were not able to confirm that the veteran's 
friend - who he identified by his first and last name - was 
injured in the November 1985 incident.  They did confirm that 
the 302nd Military Intelligence Battalion was the veteran's 
unit of assignment and was in Frankfurt at the time of the 
November 1985 incident.  

Thereafter, the veteran indicated that the friend's name 
could have been R.J. (full name given but abbreviated here 
for privacy reasons) instead.  He stressed that the incident 
had occurred a number of years ago and he had lost some 
memory of it.  In November 1998, he reflected that the 
bombing he witnessed took place in June 1986, not in November 
1985.  The RO informed the veteran by letter that the 
USASCRUR was unable to document a bombing incident in 
Frankfurt, Germany, in June 1986.   

At a hearing before the Board in October 1999, the veteran 
testified again that he witnessed a bombing while stationed 
in Frankfurt, Germany, in 1986.  He described a big 
explosion, people running every where, and his friend injured 
by flying glass.  He indicated that the MP's took a statement 
and he was released, where he went home and told his wife 
about the incident.  He reflected that his friend was taken 
to the hospital and that his friend's name was F.W. (full 
name given but abbreviated here for privacy reasons).  The 
Board notes, parenthetically, that this was the third 
different name given by the veteran.  He denied having any 
symptoms in service but noted that he began having symptoms 
after separation.  He described various symptoms and stated 
that the medication he was on did not help.  The veteran's 
wife testified that she recalled the veteran coming home and 
telling her about the bombing at the main PX and his friend 
being injured.  She identified the friend as R.J. (full name 
given but abbreviated here for privacy reasons), yet another 
name different from any of the prior three given by the 
veteran.  She went on to describe the change in her husband's 
mood after the incident and thought that he was now worse.

As noted above, service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304 (1999).  
While the veteran has been diagnosed with PTSD, critical 
elements of this diagnosis, most fundamentally those 
concerning the existence of a stressor or stressors, appear 
to be based wholly upon statements of history provided by the 
veteran.  The question of whether he was exposed to a 
stressor in service is a factual determination and the Board 
is not bound to accept such statements simply because 
treating medical providers have done so.  Wilson v. 
Derwinski, 2 Vet. App. 614 (1992); Wood v. Derwinski, 1 Vet. 
App. 190, reconsideration denied, 1 Vet. App. 406 (1991).  

Thus, recognizing that the veteran has a diagnosis of PTSD 
and that the first element of Cohen is met, the veteran's 
claim must still fail under the second element of Cohen 
because there is no evidence that the claimed in-service 
stressor actually occurred.  Even though the Board is 
compelled to presume the adequacy of the PTSD symptomatology 
and the sufficiency of the claimed in-service stressors for 
purposes of a medical diagnosis of PTSD, that is not the end 
of the inquiry.  The second prong of Cohen requires 
"credible supporting evidence" that the claimed in-service 
stressor actually occurred.  As noted above, if the "claimed 
stressor is not combat related, a veteran's lay testimony 
regarding in-service stressors is insufficient to establish 
the occurrence of the stressor and must be corroborated by 
'credible supporting evidence'."  Cohen, 10 Vet. App. at 142 
(emphasis added). 

As an initial matter, the Board finds that the veteran is not 
shown to have engaged in combat with the enemy based on the 
evidence of record.  Specifically, the veteran's service 
records do not support a finding that the veteran was engaged 
in combat and his DD 214 form reflects that he served during 
peace time.  Thus, the service medical records and other 
service records do not support a finding that he was engaged 
in actual combat.  

Next, there is no other supporting evidence, except the 
veteran's and his wife's assertions, that he was involved in 
a June 1986 bombing incident in Germany.  Specifically, 
several attempts were made to confirm the June 1986 bombing 
with the USASCRUR but the only confirmed bombing incident was 
noted to be in November 1985.  When that date was mentioned 
by the RO, the veteran stressed that the November 1985 date 
was not correct, rather his claimed event occurred in June 
1986.  Further, an attempt was made to confirm whether an 
injury was sustained by two of the four names provided by the 
veteran without success.  Because the date of the claimed 
incident itself cannot be confirmed, the Board finds that it 
would be futile to attempt to search for the two different 
names provided by the veteran and his wife.  Therefore, there 
is no evidence to support his witnessing the injury of a 
friend during a June 1986 bombing incident as alleged.  In 
sum, since the evidence does not reflect that the veteran was 
engaged in combat with the enemy, corroborating supporting 
evidence is needed to verify the claimed stressors.  In that 
regard, multiple attempts to locate supporting documentation 
has been unsuccessful.  As none was forthcoming, the Board 
finds that the veteran's claim failed in this element.  

The Board has considered the veteran's statements that he has 
continually suffered from symptoms of PTSD since separation 
from service.  Although the veteran's statements and sworn 
testimony are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  The veteran lacks the medical 
expertise to offer an opinion as to the causation of any 
current disability.  Id.  In the absence of competent, 
credible evidence of causation, service connection is not 
warranted for PTSD.  Similarly, the Board has considered the 
statements of the veteran's wife to the effect that the 
veteran has exhibited signs of a psychiatric disability or 
PTSD since service.  Her statements, however, do not provide 
a basis for relating PTSD to service nor are they competent 
to make that medical connection.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

In sum, based on the evidence of record, there is no 
corroborating evidence in the service medical or personnel 
records showing that the veteran was engaged with the enemy 
during combat.  In this case, the only evidence of in-service 
stressors is contained in the veteran's own uncorroborated 
statements regarding a June 1986 bombing incident.  
Furthermore, even if the June 1986 incident could be 
confirmed, there is no evidence that the veteran was present 
at the time as he was unable to provide the name of the 
person who was allegedly injured in the incident.  Thus, the 
Board concludes that there is no credible supporting evidence 
that the claimed in-service stressor actually occurred.  

As noted above, service connection for PTSD requires three 
elements:  (1) a current, clear medical diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1999); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  Even when the 
medical evidence of record establishes the first element of 
the claim (a clear, unequivocal diagnosis of PTSD), the 
service medical records fail to establish the second element 
of the claim (verified in-service stressor).  Thus, there is 
no need for the Board to reach the third element of a claim 
for PTSD (causal nexus).

II.  Entitlement to an Increased Evaluation for Hypertension

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

Historically, the RO granted entitlement to service 
connection for hypertension by rating decision dated in 
September 1995.  In August 1996, the veteran filed a claim 
for an increased rating.  During the pendency of this appeal, 
VA amended its regulations for rating cardiovascular system 
disabilities effective January 12, 1998.  See 38 C.F.R. 
§ 4.104 (1999).  The timing of this change in the regulations 
requires the Board to first consider whether the amended 
regulation is more favorable to the appellant than the prior 
regulation, and, if so, the Board must apply the more 
favorable regulation.  VAOPGCPREC 11-97; Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  It does not appear that the RO 
consider the old criteria during the short period of time 
they were in effect during the veteran's appeal.  
Nonetheless, as the schedular ratings applicable to 
hypertension (DC 7101) essentially did not change as a result 
of these new revisions, the Board finds that no prejudice 
will result to the veteran by way of appellate review of the 
claims at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); see also VAOPGCPREC 16-92 (July 24, 1992).  

The RO has rated the veteran's hypertension under DC 7101.  
Under the old DC 7101, hypertensive vascular disease 
(essential arterial hypertension) manifested by diastolic 
pressure readings that were predominantly 100 or greater 
warranted a 10 percent disability rating.  Hypertensive 
vascular disease manifested by diastolic pressure readings 
that were predominantly 110 or more with definite symptoms of 
the disease warranted a 20 percent disability rating.  If the 
symptoms are moderately severe and diastolic pressure 
readings predominantly 120 or more, a 40 percent evaluation 
was in order.  With diastolic pressure readings predominantly 
130 or more and severe symptoms, a 60 percent evaluation may 
be warranted.  Finally, Note 1 indicated that when continuous 
medication was shown necessary for control of hypertension 
with a history of diastolic blood pressure predominantly 100 
or more, a minimum rating of 10 percent would be assigned.  
38 C.F.R. § 4.104, DC 7101 (1996).  As such, the use of 
medication was considered in the assignment of a rating.  

The current DC 7101, now titled hypertensive vascular disease 
(hypertension and isolated systolic hypertension), provides a 
10 percent rating with diastolic pressure predominantly 100 
or more or systolic pressure predominantly 160 or more, or a 
history of diastolic pressure predominantly 100 or more on 
continuous medication.  A 20 percent disability rating may be 
warranted with diastolic pressure readings predominantly 110 
or more, or; systolic pressure predominantly 200 or more.  
With diastolic pressure predominantly 120 or more, a 40 
percent evaluation would be in order.  With diastolic 
pressure readings predominantly 130 or more, a 60 percent 
evaluation may be warranted.  Finally, Note 1 indicated that 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  Hypertension is 
defined to mean that the diastolic blood pressure is 
predominantly 90 or greater.  38 C.F.R. § 4.104, DC 7101 
(1999).  

Outpatient and hospital notes dated in July 1997 reveal that 
the veteran's blood pressure was reported from 156/108 to 
143/98.  In an April 1998 VA hypertension examination, 
clinical records apparently showed blood pressure readings of 
146/100 in October 1997, 146/100 in January 1998 and 168/100 
in April 1998.  Medications included amlodipine and Maxzide.  
Blood pressure readings during the examination were reported 
at 172/118 (sitting), 170/117 (lying), and 170/115 
(standing).  Later during the examination, the blood pressure 
was 168/106.  The diagnoses included essential hypertension.  

At a hearing before the Board, the veteran testified that the 
blood pressure medication was not helping and it had been 
changed on a couple occasions.  Upon further questioning, 
when asked about residuals of hypertension or vascular 
changes, the veteran testified that his vision was blurry and 
he had an eye appointment scheduled.  He related that he had 
had electrocardiograms done at the VA hospital.  

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  The Board is also mindful that it must 
review "all the evidence of record (not just evidence not 
previously considered) once a claimant has submitted a well-
grounded claim for an increased disability rating."  Swanson 
v. West, 12 Vet. App. 442 (1999); Hazan v. Gober, 10 Vet. 
App. 511, 521 (1997).  Considering the factors as enumerated 
in the applicable rating criteria, which is the most 
probative evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that a greater than 10 percent 
rating for hypertension is warranted under either the old or 
new criteria.  

Applying the provisions of 38 C.F.R. § 4.104, DC 7101 to the 
clinical evidence summarized above, the Board concludes that 
the criteria for a 20 percent rating under DC 7101 were not 
met under the old regulations.  Specifically, the blood 
pressure readings prior to January 1998 were essentially in 
the 150/100 range.  While there is one isolated diastolic 
readings of 108, the diastolic readings are not predominantly 
greater than 110.  Further, a 10 percent evaluation is 
warranted under the old regulations for continuous medication 
use.  In this case, it is shown that the veteran was on 
antihypertensive medication and a 10 percent evaluation was 
appropriate under the regulations in effect prior to January 
1998.  

Similarly, a 10 percent evaluation is not warranted under the 
new regulations.  Specifically, blood pressures have been 
reported at 162/108 in January 1998, and 168/100 in April 
1998, neither of which would satisfy the criteria a 20 
percent evaluation requiring diastolic blood pressure 
readings predominantly 110 or more or a systolic reading of 
200 or more.  The Board notes that the veteran's diastolic 
blood pressure readings were in the 115-118 range during an 
April 1998 examination report; however, three readings on one 
day does not satisfy the criteria that the readings must be 
taken on at least three different days.  Further, even at the 
time of the April 1998 VA examination, the veteran's blood 
pressure dropped to 168/106 later during the examination.  
Thus, while there are three readings taken at the same time 
over 110, these do not predominate during the time period in 
question and the veteran's claim for an increased rating must 
be denied at this time.  

The Board has considered the veteran's written statements 
that his hypertension is worse than currently evaluated.  
Although his statements and sworn testimony are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  As 
noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.


ORDER

Entitlement to service connection for PTSD is denied on the 
basis that the claim is not well grounded.

Entitlement to an increased evaluation for hypertension, 
currently evaluated at 10 percent disabling, is denied.


REMAND

As an initial matter, the Board determines that the veteran's 
claim for a higher evaluation is well-grounded by virtue of 
his statements that his disability is worse than currently 
rated.  See Drosky v. Brown, 10 Vet. App. 251, 254 (1997).  
As such, the Board has a duty to assist the veteran in the 
development of facts pertinent to his claim and ensure full 
compliance with due process.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.159 (1999).  This duty to 
assist involves obtaining potentially relevant medical 
reports.  Lind v. Principi, 3 Vet. App. 493, 494 (1992) 
(federal agencies); White v. Derwinski, 1 Vet. App. 519, 521 
(1991) (private records); Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992) (Social Security records).  It also includes 
a thorough and contemporaneous medical examination, 
especially where it is necessary to determine the current 
level of disability.  Peters v. Brown, 6 Vet. App. 540, 542 
(1994); Abernathy v. Principi, 3 Vet. App. 461 (1992); 
Roberts v. Derwinski, 2 Vet. App. 387 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

The veteran contends, in essence, that his service-connected 
left knee disability is worse that currently evaluated.  The 
Board notes that the veteran underwent a VA examination in 
April 1998 but the examination report appears in conflict 
between the veteran's physical examination and level of 
functioning.  Specifically, the examiner noted that the 
veteran's knee gave away at times, that the swelling was 
intermittent, and he was not wearing a brace or using a 
crutch.  It was also related that the veteran worked 
sometimes in a family-owned landscaping business doing light 
labor-type work but he could not do any strenuous activity.  
The physical examination showed no tenderness, no deformity, 
no edema, no instability, nearly full range of motion, and 
normal X-rays.  Although the examiner opined that functional 
loss due to pain in the left knee was "significant," the 
examination did not appear to fully support the level of 
impairment.  Moreover, the standards outlined in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and the provisions of 38 C.F.R. 
§ 4.40 et seq., require a consideration of symptoms such as 
atrophy, muscle wasting, incoordination, weakness, excess 
fatigability, etc., which are not reported here.  

Further, when an examination report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.  
Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992).  Accordingly, the 
Board is of the opinion that additional development is needed 
in this area.  Finally, as the case is to undergo additional 
development, an attempt to obtain medical records regarding 
treatment for a left knee disability not already associated 
with the file should be made.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for a left knee 
disability not already associated with 
the claims file.  After obtaining the 
appropriate signed authorization for 
release of information forms from the 
veteran, the RO should contact each 
physician, hospital, or treatment center, 
specified by the veteran to request 
specifically any and all medical or 
treatment records or reports relevant to 
the above mentioned claim.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999). 

2.  The veteran should be advised that 
while the case is on remand status, he is 
free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

3.  The veteran should then be scheduled 
for an appropriate VA examination in 
order to determine the nature and 
severity of his current left knee 
disability.  Initially, the examiner is 
requested to review the claims file, 
including all service medical and post-
service medical reports of record and 
adequately summarize all of the relevant 
history, including relevant treatment and 
previous diagnoses regarding the 
veteran's left knee disability.  

Then, the examiner is requested to 
provide an opinion as to the nature, 
extent, and severity of all 
symptomatology of the veteran's left knee 
disability, including all functional 
impairment associated therewith.  All 
indicated tests and studies should be 
performed, including, but not limited to, 
objective range of motion values, 
expressed in degrees.  The examiner 
should specify, on the examination 
report, what constitutes a full range of 
motion.  If limited motion is 
demonstrated, an opinion as to any 
increased functional loss due to painful 
use, weakness, excess fatigability, 
and/or incoordination of such affected 
part should be rendered.  

The examiner should also indicate whether 
the veteran has signs or symptoms of 
arthritis in the left knee.  If there are 
no indicators of arthritis, that too 
should be set forth in detail.  If these 
matters cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon in the report.  
If additional examinations are deemed 
necessary, they should be scheduled.  The 
claims file must be made available to the 
examiner for review purposes prior to the 
examination, and the complete examination 
report, including any X-ray reports, 
should be associated with the claims 
file. 

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Court are not 
complied with, an error exists as a 
matter of law for failure to ensure 
compliance.  

Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) (if report does not contain 
sufficient detail, the rating board must 
return the report as inadequate for 
evaluation purposes).  

5.  Thereafter, the RO should 
readjudicate the claim for an increased 
evaluation for chondromalacia, left knee, 
currently evaluated at 10 percent.  To 
the extent the benefits sought are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  
Thereafter, the veteran and his 
representative should be afforded a 
reasonable opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further consideration, as in order.  No action is required of 
the appellant until he is notified.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 



